FILED
                            NOT FOR PUBLICATION
                                                                               MAY 6 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OSWALDO ELEAZAR ESCALANTE-                       No. 20-70983
MOLINA, AKA Oswaldo Eliaz Escalante-
Molina, AKA Oswaldo Eliaza Escalante-            Agency No. A097-399-199
Molina,

              Petitioner,                        MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 3, 2021**
                                Portland, Oregon

Before: W. FLETCHER, BEA, and FRIEDLAND, Circuit Judges.

      Oswaldo Escalante Molina, a native of Belize and a dual citizen of Belize

and El Salvador, petitions for review of a Board of Immigration Appeals’ decision

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
upholding the denial of his claims for withholding of removal to Belize and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252, and we deny the petition.

      The BIA adopted and affirmed the decision of the Immigration Judge (“IJ”).

“[W]hen the BIA adopts the decision of the IJ, we review the IJ’s decision as if it

were that of the BIA.” Abebe v. Gonzales, 432 F.3d 1037, 1039 (9th Cir. 2005) (en

banc) (quotation marks omitted).

      Substantial evidence supports the IJ’s determination that Escalante Molina

failed to establish that he would more likely than not face future persecution in

Belize. Escalante Molina’s testimony, deemed credible by the IJ, demonstrated a

subjective fear of future persecution. But, while the IJ “acknowledge[d] the

possibility that [Escalante Molina] could be harmed in Belize and that such harm

would be at least in part on account of his religious beliefs,” he appropriately found

“that this possibility falls far short of the more likely than not standard necessary to

establish eligibility for withholding of removal.” See Canales-Vargas v. Gonzales,

441 F.3d 739, 746–47 (9th Cir. 2006). In light of this finding, Escalante Molina’s

fear was not objectively reasonable for purposes of withholding of removal. See

Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009). We therefore deny the

petition as to his claim for withholding of removal to Belize.


                                           2
      Substantial evidence also supports the denial of Escalante Molina’s CAT

claims because he failed to show it is more likely than not that he will be tortured

in Belize or El Salvador “by or at the instigation of or with the consent or

acquiescence of a public official or other person acting in an official capacity.” See

Garcia-Milian v. Holder, 755 F.3d 1026, 1033–34 (9th Cir. 2014).


      PETITION DENIED.




                                           3